Citation Nr: 1124203	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  08-03 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION


The Veteran served on active duty from January 1966 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


In May 2009 the Board issued a decision that denied the benefit claimed.  The Veteran thereupon appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2009 the Court issued an Order granting the appellee's motion to remand the case to the Board for action in compliance with the motion.  In October 2009 the Board issued a decision that denied the benefit claimed.  In October 2010, the Court issued a Memorandum Decision that vacated the Board's October 2009 decision and remanded the case to the Board for further consideration.


REMAND

The Veteran's most recent VA compensation and pension (C&P) examination for PTSD was performed in February 2007.  His Global Assessment of Functioning (GAF) score was 55.  An assessment from the Veteran's private treating psychiatrist, E.W.H., M.D., dated in March 2007 and addressing a February 2007 examination, indicates a GAF score of 40 and ongoing treatment with multiple medications for chronic PTSD due to Vietnam war stressors.  Dr. H. indicated that his plan was to see the Veteran once every 8 to 12 weeks for medication monitoring and cognitive behavioral psychotherapy.

Since it thus appears that pertinent treatment records are available, specifically, those from Dr. H., further development to obtain those records should be accomplished before the Board decides the Veteran's appeal.  Moreover, since it has been over four years since the Veteran's most recent VA examination to determine the degree of severity of his PTSD, he should be afforded a VA examination while this case is in remand status.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain all outstanding medical records pertinent to the Veteran's claim, to include records of the Veteran's treatment by E.W.H., M.D., and any other treatment identified by the Veteran.  If it is unable to obtain any evidence identified by the Veteran, it should so inform him and request him to provide the outstanding evidence.

2.  Then, the Veteran should be afforded a VA examination by an examiner with the appropriate expertise to determine the current level of severity of all impairment resulting from the Veteran's service-connected PTSD and any associated psychiatric disability.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

All manifestations of the Veteran's PTSD and any associated psychiatric disorder should be identified.  In addition, the examiner should provide an opinion concerning the current degree of social and industrial impairment resulting from the disability, to include whether it is sufficient by itself to render the Veteran unemployable.  In addition, the examiner should provide a global assessment of functioning score.
The rationale for all opinions expressed must be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim for an initial rating in excess of 30 percent for PTSD.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran, and he should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

